          EXHIBIT A




Case 2:21-cv-01024-SCD Filed 09/01/21 Page 1 of 16 Document 1-1
   Case 2021CV002967          Document 2         Filed 05-18-2021         Page 1 of 15
                                                                                   FILED
                                                                                   05-18-2021
                                                                                   John Barrett
                                                                                   Clerk of Circuit Court
STATE OF WISCONSIN                         CIRCUIT COURT                  MILWAUKEE2021CV002967
                                                                                    COUNTY
                                                                                   Honorable Timothy
                                                                                   Witkowiak-22
TOMAS SUXSTORF,                                               SUMMONS
641 Hawthorne Avenue                                                                     Branch 22
South Milwaukee, WI 53172,                                    Case No.:

                                    Plaintiff,                Classification Code: 30301

                             v.
                                                              Jury Trial Demanded
PORTFOLIO RECOVERY ASSOCIATES, LLC,
120 Corporate Blvd.                                           Amount claimed is greater than the
Norfolk, VA 23502,                                            amount under Wis. Stat. §
                                                              799.01(1)(d).
                                    Defendant.


THE STATE OF WISCONSIN, To each person named above as a Defendant:

          You are hereby notified that the Plaintiff named above has filed a lawsuit or other legal

action against you. The Complaint, which is attached, states the nature and basis of the legal

action.

          Within twenty (20) days of receiving this Summons, you must respond with a written

Answer, as that term is defined in Chapter 802 of the Wisconsin Statutes, to the Complaint. The

Court may reject or disregard an Answer that does not follow the requirements of the Statutes.

The Answer must be sent or delivered to the Court, whose address is: Clerk of Courts, 901 North

9th Street, Milwaukee, Wisconsin 53223, and to Plaintiffs’ attorney, whose address is Ademi

LLP, 3620 East Layton Avenue, Cudahy, Wisconsin 53110. You may have an attorney help or

represent you.

          If you do not provide an answer within twenty (20) days, the Court may grant Judgment

against you for the award of money or other legal action requested in the Complaint, and you

may lose your right to object to anything that is or may be incorrect in the Complaint. A


                                                   1


           Case 2:21-cv-01024-SCD Filed 09/01/21 Page 2 of 16 Document 1-1
   Case 2021CV002967       Document 2        Filed 05-18-2021       Page 2 of 15




Judgment may be enforced as provided by law. A Judgment awarding money may become a lien

against any real estate you own now or in the future and may also be enforced by garnishment or

seizure of property.

Dated: May 18, 2021                                 ADEMI LLP

                                               By: Electronically signed by Mark A. Eldridge
                                                   Mark A. Eldridge (State Bar No. 1089944)
                                                   Attorney for Plaintiff
Mailing address:
3620 East Layton Avenue
Cudahy, Wisconsin 53110
Phone No.: 414-482-8000




                                               2


        Case 2:21-cv-01024-SCD Filed 09/01/21 Page 3 of 16 Document 1-1
   Case 2021CV002967          Document 2         Filed 05-18-2021        Page 3 of 15
                                                                                  FILED
                                                                                  05-18-2021
                                                                                  John Barrett
                                                                                  Clerk of Circuit Court
STATE OF WISCONSIN             CIRCUIT COURT                            MILWAUKEE 2021CV002967
                                                                                  COUNTY
                               CIVIL DIVISION                                     Honorable Timothy
                                                                                  Witkowiak-22
_____________________________________________________________________________
                                                                                          Branch 22
TOMAS SUXSTORF,                                               COMPLAINT
                                                          :
641 Hawthorne Avenue
South Milwaukee, WI 53172,                                :   Case No.:_______________
                                                          :   Classification Code: 30301
                                  Plaintiff,              :
                                                          :
                             v.                           :
                                                          :
PORTFOLIO RECOVERY ASSOCIATES, LLC,                       :   Jury Trial Demanded
120 Corporate Blvd.                                       :
Norfolk, VA 23502,                                        :   Amount claimed is greater than the
                                                          :   amount under Wis. Stat.
                                  Defendant.              :   § 799.01(1)(d).
                                                          :


       COME NOW Plaintiff Tomas Suxstorf, by his Attorneys, Ademi LLP, and for a cause of

action, states as follows:

                                          INTRODUCTION

       1.       This class action seeks redress for collection practices that violate the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”) and Wisconsin Consumer Act,

Ch. 421-427, Wis. Stats. (the “WCA”).

                                   JURISDICTION AND VENUE

       2.       The court has jurisdiction to grant the relief sought by the Plaintiff pursuant to Wis.

Stat. § 801.05(3). Defendant’s collection activities were directed at Wisconsin residents in

Wisconsin. Venue in Milwaukee County is proper because the claim arose in Milwaukee County,

and Defendant attempted to collect debts in connection with a consumer transaction that occurred

in Milwaukee County. Wis. Stat. §§ 801.50; 421.401(1)(a) (“The venue for a claim arising out of

a consumer transaction or a consumer credit transaction is the county: … Where the customer

resides ….”).



         Case 2:21-cv-01024-SCD Filed 09/01/21 Page 4 of 16 Document 1-1
   Case 2021CV002967        Document 2          Filed 05-18-2021        Page 4 of 15




                                            PARTIES

       3.      Plaintiff Tomas Suxstorf is an individual who resides in Milwaukee County.

       4.      Plaintiff is a “consumer” as defined in the FDCPA, 15 U.S.C. § 1692a(3), in that

Defendant sought to collect from Plaintiff a debt incurred for personal, family, or household

purposes.

       5.      Plaintiff is also a “customer” as defined in the WCA, Wis. Stat.

§ 421.301(17), in that Defendant sought to collect from Plaintiff debts incurred as a result of a

consumer transaction.

       6.      Defendant Portfolio Recovery Associates, LLC (“PRA”) is a debt collection agency

with its principal place of business located at 120 Corporate Blvd., Norfolk, Virginia 23502. It is

a subsidiary of PRA Group, Inc. (“PRA Group”), a publicly traded company and one of the largest

debt collectors in the United States.

       7.      PRA is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

       8.      The FDCPA defines a “debt” as “any obligation or alleged obligation of a consumer

to pay money arising out of a transaction in which the money, property, insurance, or services

which are the subject of the transaction are primarily for personal, family, or household purposes,

whether or not such obligation has been reduced to judgment.”

       9.      The FDCPA defines a “debt collector” as “any person who uses any instrumentality

of interstate commerce or the mails in any business the principal purpose of which is the collection

of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.” 15 U.S.C. § 1692a(6) (emphasis added); see, e.g.,

Barbato v. Greystone Alliance, LLC, 916 F.3d 260, 267-68 (3d Cir. 2019) (“As long as a business's

                                                 2

        Case 2:21-cv-01024-SCD Filed 09/01/21 Page 5 of 16 Document 1-1
    Case 2021CV002967        Document 2         Filed 05-18-2021        Page 5 of 15




raison d’être is obtaining payment on the debts that it acquires, it is a debt collector. Who actually

obtains the payment or how they do so is of no moment.”); Tepper v. Amos Fin., LLC, 898 F.3d

364, 371 (3d Cir. 2018) (“In sum, Amos may be one tough gazookus when it attempts to collect

the defaulted debts it has purchased, but when its conduct crosses the lines prescribed by the

FDCPA, it opens itself up to the Act’s penalties.”); Kurtzman v. Nationstar Mortg. LLC, No. 16

17236, 2017 U.S. App. LEXIS 19750, at *6-7 (11th Cir. Oct. 10, 2017); McMahon v. LVNV

Funding, LLC, 301 F. Supp. 3d 866, 883 (N.D. Ill. 2018); Long v. Pendrick Capital Partners II,

LLC, No. 17-cv-1955, 2019 U.S. Dist. LEXIS 44459, at *39-40 (D. Md. Mar. 18, 2019).

        10.     The primary purpose of PRA’s business, and PRA’s principal purpose, is the

collection of consumer debts. See, e.g., Barbato, 916 F.3d at 265; Mitchell v. LVNV Funding, LLC,

No. 2:12-CV-523-TLS, 2017 U.S. Dist. LEXIS 206440 *16 (N.D. Ind. Dec. 15, 2017) (“‘[t]here

is no business purpose in purchasing charged off debts if the ultimate goal is not to collect them,’

and that ‘[d]ebt buyers don't buy debts to use them as wallpaper, but to turn them into money’”

(citing Pl.’s Reply Br.)).

        11.     PRA Group’s 10k form, filed with the SEC on or around December 31, 2016, states:

                Our primary business is the purchase, collection and management of
                portfolios of nonperforming loans that have been charged-off by the credit
                grantor. The accounts we acquire are primarily the unpaid obligations of
                individuals owed to credit grantors, which include banks and other types of
                consumer, retail, and auto finance companies.

        12.     PRA is a debt collector as defined in 15 U.S.C. § 1692a.

        13.     PRA is also a “merchant” as defined in the WCA, as the alleged debt arose from

use of Plaintiff’s consumer credit account. Wis. Stat. § 421.301(25) (“The term [merchant]

includes but is not limited to a seller, lessor, manufacturer, creditor, arranger of credit and any

assignee of or successor to such person.”)

                                                  3

         Case 2:21-cv-01024-SCD Filed 09/01/21 Page 6 of 16 Document 1-1
   Case 2021CV002967         Document 2          Filed 05-18-2021        Page 6 of 15




       14.     Wis. Stat. § 427.103(3) defines debt collector as: “any person engaging, directly or

indirectly, in debt collection, and includes any person who sells, or offers to sell, forms represented

to be a collection system, device or scheme, intended or calculated to be used to collect claims.

The term does not include a printing company engaging in the printing and sale of forms.”

(emphasis added).

       15.     Wis. Stat § 427.103(2) states: “Debt collection” means any action, conduct or

practice of soliciting claims for collection or in the collection of claims owed or due or alleged to

be owed or due a merchant by a customer.”

       16.     The Western District of Wisconsin has noted: “Unlike the FDCPA, the Wisconsin

Consumer Act does not provide exceptions to its general definition of a debt collector.” Hartman

v. Meridian Fin. Servs., 191 F. Supp. 2d 1031, 1048 (W.D. Wis. 2002).

       17.     The Wisconsin Department of Financial Institutions has likewise designated

merchants and creditors as “Debt Collectors” under the WCA:

       Anyone attempting to collect a debt arising from a consumer credit transaction in
       Wisconsin, whether a merchant doing its own debt collecting or a third-party debt
       collector, must follow Wisconsin’s debt collection law, Ch. 427, Wis. Stats. This is
       an important point because many merchants collecting debt owed directly to them
       mistakenly believe that they are exempt from Wisconsin’s debt collection law
       because they are not included within the definition of “debt collector” under the
       federal Fair Debt Collection Practices Act.

https://www.wdfi.org/wca/business_guidance/creditors/debt_collection/.

       18.     PRA is a “debt collector” as defined in Wis. Stat § 427.103(3).

                                               FACTS

       19.     On or about June 16, 2020, Plaintiff received a debt collection letter from PRA

regarding an alleged debt owed to PRA with an “Original Creditor” listed as “U.S. BANK




                                                  4

        Case 2:21-cv-01024-SCD Filed 09/01/21 Page 7 of 16 Document 1-1
   Case 2021CV002967        Document 2         Filed 05-18-2021      Page 7 of 15




NATIONAL ASSOCIATION D/B/A ELAN FINANCIAL SERVICES.” A copy of this letter is

attached to this complaint as Exhibit A.

       20.     Upon information and belief, the alleged debt referenced in Exhibit A was incurred

by use of a credit card, which was used only for personal, family or household purposes.

       21.     Upon information and belief, Exhibit A is a form letter, generated by computer,

with the information specific to Plaintiff inserted by computer, used by Defendant to attempt to

collect alleged debts.

       22.     Exhibit A includes the following representations:




       23.     Exhibit A further represents:




       24.     Finally, Exhibit A indicates “The information should be provided within the next

30 days....”

       25.     Furthermore, enclosed along with Exhibit A was a document purporting to be a

“Permanent Hardship Request Form.” A copy of this document is attached to the complaint as

Exhibit B.



                                                5

        Case 2:21-cv-01024-SCD Filed 09/01/21 Page 8 of 16 Document 1-1
   Case 2021CV002967         Document 2         Filed 05-18-2021        Page 8 of 15




       26.     Upon information and belief, Exhibit B is a standard form used by Defendant to

attempt to collect alleged debts, and PRA is in the regular practice of enclosing such forms along

with debt collection letters in the form of Exhibit A.

       27.     Exhibit B requests the consumer provide PRA, along with other things, the

following information: (1) their date of birth, (2) last four digits of their social security number,

(3) employment status, (4) whether the consumer is receiving unemployment benefits, (5) whether

the consumer is receiving social security benefits, (5) whether the consumer is receiving any other

governmental financial assistance, (6) any other sources of income, and (7) a description of any

financial hardship experienced, including the expected duration of such hardship.

       28.     Exhibit A requests the consumer provide information under false pretenses.

       29.     Upon information and belief, although Exhibit A purports to solicit information

from the consumer for the purpose of determining whether the consumer qualifies for financial

hardship, the primary purpose for PRA is to assess whether to bring a lawsuit against the consumer

providing such information.

       30.     Upon information and belief, PRA’s purported “hardship” programs are a sham.

       31.     Upon information and belief, PRA would use any information provided in a

consumer’s completed hardship request form to further attempt to collect the debt, including

whether to file a lawsuit.

       32.     In addition to telephone and mail-based debt collection activities, PRA is a frequent

litigant in Wisconsin courts. A general search on Wisconsin Circuit Court Access (“CCAP”) for

PRA returns the error message: “Your request could not be processed. Your search has returned

more than 5000 rows. Please try again.”




                                                 6

        Case 2:21-cv-01024-SCD Filed 09/01/21 Page 9 of 16 Document 1-1
   Case 2021CV002967         Document 2         Filed 05-18-2021        Page 9 of 15




       33.     CCAP shows that PRA filed 219 small claims actions in Milwaukee County in June

2020 alone. CCAP also shows that PRA filed 165 small claims actions in Milwaukee County in

April 2019 alone. Upon information and belief, PRA filed hundreds of cases in Milwaukee County

and in other Wisconsin counties each month, and virtually all or actually all of those cases are

collection actions against Wisconsin consumers.

       34.     Upon information and belief, PRA did not need any of the consumer’s financial

information to settle the account for far less than the amount owed or to cease collections.

       35.     Moreover, an unsophisticated consumer would understand the reference to the

“hardship” program to mean that the consumer needs to provide detailed financial and personal

information about the “nature” of the hardship—which may include information of an extremely

private and intimate nature—in order to require Defendant to cease communication. See 15 U.S.C.

§§ 1692c(c), 1692d, 1692f.

       36.     Upon information and belief, PRA purchased Plaintiff’s account for as little as 4

cents per dollar, and at most 10 cents per dollar, of the face value of the account.

       37.     Plaintiff was confused and misled by Exhibit A.

       38.     The unsophisticated consumer would be confused and misled by Exhibit A.

       39.     Plaintiff had to spend time and money investigating Exhibit A and the possible

consequences of responding to Exhibit A.

                                            The FDCPA

       40.     Congress has described the FDCPA as regulating “abusive practices” in debt

collection. 15 U.S.C. §§ 1692(a) – 1692(e). Any person who receives a debt collection letter

containing a violation of the FDCPA is a victim of abusive practices. See 15 U.S.C. §§ 1692(e)

(“It is the purpose of this subchapter to eliminate abusive debt collection practices by debt

                                                  7

        Case 2:21-cv-01024-SCD Filed 09/01/21 Page 10 of 16 Document 1-1
   Case 2021CV002967        Document 2         Filed 05-18-2021       Page 10 of 15




collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses”).

       41.     Congress has described the FDCPA as regulating “abusive practices” in debt

collection. 15 U.S.C. §§ 1692(a) – 1692(e). Any person who receives a debt collection letter

containing a violation of the FDCPA is a victim of abusive practices. See 15 U.S.C. §§ 1692(e)

(“It is the purpose of this subchapter to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses”).

       42.     The Seventh Circuit has held that whether a debt collector’s conduct violates the

FDCPA should be judged from the standpoint of an “unsophisticated consumer.” Avila v. Rubin,

84 F.3d 222, 227 (7th Cir. 1996); Gammon v. GC Services, LP, 27 F.3d 1254, 1257 (7th Cir. 1994).

The standard is an objective one—whether the plaintiffs or any class members were misled is

not an element of a cause of action. Bartlett v. Heibl, 128 F.3d 497, 499 (7th Cir. 1997). “The

question is not whether these plaintiffs were deceived or misled, but rather whether an

unsophisticated consumer would have been misled.” Beattie v. D.M. Collections Inc., 754 F. Supp.

383, 392 (D. Del. 1991).

       43.     Because it is part of the Consumer Credit Protection Act, 15 U.S.C. §§ 1601 et seq.,

the FDCPA should be liberally construed in favor of the consumer to effectuate its purposes. Cirkot

v. Diversified Fin. Services, Inc., 839 F. Supp. 941, 944 (D. Conn. 1993).

       44.     15 U.S.C. § 1692e generally prohibits “any false, deceptive, or misleading

representation or means in connection with the collection of any debt.”

                                                8

       Case 2:21-cv-01024-SCD Filed 09/01/21 Page 11 of 16 Document 1-1
   Case 2021CV002967        Document 2         Filed 05-18-2021       Page 11 of 15




       45.     15 U.S.C. § 1692e(10) specifically prohibits the “use of any false representation or

deceptive means to collect or attempt to collect any debt.”

                                            The WCA

       46.     Recognizing existing laws did not protect consumers in a manner consistent with

the continuation of a realistic credit economy, the Wisconsin legislature enacted the Wisconsin

Consumer Act to protect consumers against unfair, deceptive, and unconscionable business

practices, and to encourage development of fair and economically sound practices in consumer

transactions. Wis. Stat. § 421.102(2); Thomas D. Crandall, “The Wisconsin Consumer Act:

Wisconsin Consumer Credit Laws Before and After,” 1973 Wis. L. Rev. 334, 334-35 (1973).

       47.     To carry out this intent, the WCA provides Wisconsin consumers with an array of

protections and legal remedies, and instructs that these protections must be “liberally construed

and applied” in order “to induce compliance with the WCA and thereby promote its underlying

objectives.” Wis. Stat. §§ 421.102(1), 425.301; First Wisconsin Nat’l Bank v. Nicolaou, 113 Wis.

2d 524, 533, 335 N.W.2d 390 (1983).

       48.     In addition to specifically regulating certain kinds of conduct, such as the amounts

and types of additional fees that may be charged to consumers in consumer credit transactions, the

WCA broadly provides that the rights and protections it affords are inalienable, prohibits

unconscionable conduct, and imposes an obligation of good faith in the performance and

enforcement of all consumer transactions. Wis. Stat. §§ 421.106(1), 421.108, 425.107. The

Wisconsin Supreme Court has favorably cited authority finding that the WCA “goes further to

protect consumer interests than any other such legislation in the country,” and is “probably the

most sweeping consumer credit legislation yet enacted in any state.” Kett v. Community Credit

Plan, Inc., 228 Wis. 2d 1, 18 n.15, 596 N.W.2d 786 (1999) (citations omitted).

                                                9

       Case 2:21-cv-01024-SCD Filed 09/01/21 Page 12 of 16 Document 1-1
   Case 2021CV002967        Document 2          Filed 05-18-2021        Page 12 of 15




       49.     To further the objectives underlying the WCA, the Wisconsin legislature has

empowered the Wisconsin Department of Financial Institutions and the Wisconsin Department of

Justice to bring actions against any person who violates the WCA, and has further provided

Wisconsin consumers with an array of protections and legal remedies, including a private cause of

action to temporarily or permanently enjoin conduct that violates the WCA or the federal consumer

credit protection act and recover classwide statutory, actual, and punitive damages on behalf of all

consumers who suffer similar injuries. Where a consumer seeks injunctive or declaratory relief,

the WCA provides that “it shall not be a defense to an action brought under this section that there

exists an adequate remedy at law.” See Wis. Stats. §§ 421.102(1), 425.301, 425.401, 426.109(1),

426.110(1); 426.110(4)(e), 426.301.

       50.     The private cause of action is essential to deterring violations and furthering the the

WCA’s underlying objectives:

       The provisions of the WCA for private enforcement through the use of civil legal
       remedies by the individual consumer are some of the most important sections of
       the Act. The function of private enforcement is both to secure the rights of the
       individual and simultaneously to assist public authorities in achieving compliance
       for the ultimate benefit of all consumers.

Thomas D. Crandall, “Wisconsin Consumer Credit Laws Before and After the Consumer Act,”

1973 Wis. L. Rev. 334, 376-77.

       51.     Thus, private actions under the WCA benefit not only consumers whose rights have

been violated and competitors of the violators, whose competitive advantage should not be

diminished because of their compliance with the law, but also the public authorities and the public

generally, who would otherwise be burdened with the costs of using public resources to achieve

compliance.




                                                 10

       Case 2:21-cv-01024-SCD Filed 09/01/21 Page 13 of 16 Document 1-1
   Case 2021CV002967          Document 2        Filed 05-18-2021        Page 13 of 15




       52.     Wis. Stat. § 421.108 requires that every consumer transaction under the WCA

“imposes an obligation of good faith in its performance or enforcement,” including “honesty in

fact in the conduct or transaction concerned and the observance of reasonable commercial

standards of fair dealing.”

       53.     Wis. Stat. § 426.110 provides, in relevant part:

       (1) … [A]ny customer affected by a violation of chs. 421 to 427 and 429 or of the
       rules promulgated pursuant thereto or by a violation of the federal consumer credit
       protection act, or by conduct of a kind described in sub. (2), may bring a civil action
       on behalf of himself or herself and all persons similarly situated, for actual damages
       by reason of such conduct or violation, together with penalties as provided in sub.
       (14), reasonable attorney fees and other relief to which such persons are entitled
       under chs. 421 to 427 and 429. [...]
       (2) Actions may be maintained under this section against any person who in
       making, soliciting or enforcing consumer credit transactions engages in any of the
       following kinds of conduct:
                                                  …
               (c) False, misleading, deceptive, or unconscionable conduct in enforcing
               debts or security interests arising from consumer credit transactions.

                                       COUNT I – FDCPA

       54.     Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       55.     By soliciting personal financial information for the purported purpose of

determining whether he qualifies for suspended collections based on a financial hardship where

the primary purpose of such information would be used for the purposes of assessing whether or

not to bring a lawsuit against Plaintiff, Exhibit A includes representations which are false,

deceptive, and misleading and communicate with Plaintiff in a deceptive manner.

       56.     Defendant violated 15 U.S.C. §§ 1692e and 1692e(10).




                                                 11

        Case 2:21-cv-01024-SCD Filed 09/01/21 Page 14 of 16 Document 1-1
   Case 2021CV002967        Document 2             Filed 05-18-2021       Page 14 of 15




                                         COUNT II – WCA

       57.     Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       58.     By soliciting personal financial information for the purported purpose of

determining whether he qualifies for suspended collections based on a financial hardship where

the primary purpose of such information would be used for the purposes of assessing whether or

not to bring a lawsuit against Plaintiff, Exhibit A includes representations which are false,

deceptive, and misleading and communicate with Plaintiff in a deceptive manner.

       59.     Defendant violated § 426.110.

                                       CLASS ALLEGATIONS

       60.     Plaintiff brings this action on behalf of a potential class, consisting of (a) all natural

persons in the state of Wisconsin, (b) to whom PRA mailed a collection letter in the form of Exhibit

A to the Complaint in this Action, (c) from May 18, 2020 through the present,

(d) that was not returned by the postal service.

       61.     The class is so numerous that joinder is impracticable. Upon information and belief,

there are more than 50 members of the class.

       62.     There are questions of law and fact common to the class members, which common

questions predominate over any questions that affect only individual class members.

       63.     Plaintiff’s claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

       64.     Plaintiff will fairly and adequately represent the interests of the class members.

Plaintiff has retained counsel experienced in consumer credit and debt collection abuse cases.




                                                    12

        Case 2:21-cv-01024-SCD Filed 09/01/21 Page 15 of 16 Document 1-1
   Case 2021CV002967        Document 2         Filed 05-18-2021          Page 15 of 15




       65.     A class action is superior to other alternative methods of adjudicating this dispute.

Individual cases are not economically feasible.

                                         JURY DEMAND

       66.     Plaintiff hereby demands a trial by jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the Class and against Defendant for:

       (a)     actual damages;

       (b)     statutory damages;

       (c)     injunctive relief;

       (d)     attorneys’ fees, litigation expenses and costs of suit; and

       (e)     such other or further relief as the Court deems proper.

Dated: May 18, 2021
                                                       ADEMI LLP

                                              By:      Electronically signed by Mark A. Eldridge
                                                       John D. Blythin (SBN 1046105)
                                                       Mark A. Eldridge (SBN 1089944)
                                                       Jesse Fruchter (SBN 1097673)
                                                       Ben J. Slatky (SBN 1106892)
                                                       3620 East Layton Avenue
                                                       Cudahy, WI 53110
                                                       (414) 482-8000
                                                       (414) 482-8001 (fax)
                                                       jblythin@ademilaw.com
                                                       meldridge@ademilaw.com
                                                       jfruchter@ademilaw.com
                                                       bslatky@ademilaw.com




                                                  13

       Case 2:21-cv-01024-SCD Filed 09/01/21 Page 16 of 16 Document 1-1
